NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-NOV-2020
                                            09:09 AM
                                            Dkt. 20 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

 U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF8 MASTER PARTICIPATION
       TRUST, Plaintiff-Appellee, v. MARSHALL CHINEN, ESQ.,
  SPECIAL ADMINISTRATOR OF THE ESTATE OF PEARL K. KAHOOKAULANA;
         STATE OF HAWAI#I – DEPARTMENT OF HUMAN SERVICES,
          Defendants-Appellees, and DEANNA KAHOOKAULANA,
 Real Party In Interest-Appellant, and JOHN and MARY DOES 1-20;
DOE PARTNERSHIPS, CORPORATIONS OR OTHER ENTITIES 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC161000180)


             ORDER GRANTING MOTION TO DISMISS APPEAL
      (By: Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)
          Upon consideration of Plaintiff-Appellee U.S. Bank
Trust, N.A., As Trustee For LSF8 Master Participation Trust's
November 3, 2020 "Motion to Dismiss Appellant Deanna
Kahookaulana's [(Kahookaulana)] Notice of Appeal Filed
September 1, 2020" (Motion to Dismiss), and the record, it
appears we lack appellate jurisdiction over Kahookaulana's appeal
from Civil No. 3CC161000180, in the Circuit Court of the Third
Circuit.
          The appeal is untimely because Kahookaulana did not
file her September 1, 2020 notice of appeal within thirty days
after entry of the May 11, 2020 Judgment or issuance of the
May 11, 2020 Writ of Ejectment, as required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 4(a)(1). There is no indication
in the record on appeal that the time to file the notice of
appeal was extended.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           "As a general rule, compliance with the requirement of
the timely filing of a notice of appeal is jurisdictional, . . .
and we must dismiss an appeal on our motion if we lack
jurisdiction." Grattafiori v. State, 79 Hawai#i 10, 13, 897 P.2d
937, 940 (1995) (citations, internal quotation marks, and
brackets omitted); see HRAP Rule 26(b) ("[N]o court or judge or
justice is authorized to change the jurisdictional requirements
contained in Rule 4 of these rules.").
          Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted and the appeal is dismissed for lack of
jurisdiction.
          DATED: Honolulu, Hawai#i, November 20, 2020.
                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2